People v Betancourt (2016 NY Slip Op 08087)





People v Betancourt


2016 NY Slip Op 08087


Decided on November 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2015-02915
 (Ind. No. 06-00232)

[*1]The People of the State of New York, respondent,
vMark A. Betancourt, appellant.


Anthony N. Iannarelli, Jr., New York, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the County Court, Orange County (Berry, J), imposed March 23, 2015, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257; People v Lopez, 6 NY3d 248, 256; People v Finnegan, 112 AD3d 847; People v Gil, 109 AD3d 484) and, thus, does not preclude review of his excessive sentence claim. However, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., HALL, COHEN, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court